PER CURIAM.
This is an appeal from a judgment for the United States in an action at law brought by the appellant to recover up*682on a policy of war risk insurance issued to him and which he alleged in his complaint had matured by reason of his becoming totally and permanently disabled while his policy was in force. The case was, by stipulation of the parties, tried to the court without a jury: The trial court found “that plaintiff did not become totally and permanently disabléd on or prior to November 1, 1920, or at any time while said- insurance contract was in force and effect.”
The record on appeal contains no bill of exceptions. Therefore, this court has nothing before it but the primary record, consisting of the pleadings, the-process, the findings, and the judgment. McCuing v. Bovay (C.C.A.8) 60 F.(2d) 375, 377; Clune v. United States, 159 U.S. 590, 593, 16 S.Ct. 125, 40 L.Ed. 269; Metropolitan Railroad Co. v. District of Columbia, 195 U. S. 322, 332, 25 S.Ct. 28, 49 L.Ed. 219.
There is in this case no valid assignment of ■. error which - raises .any ' question which can be determined from the primary record. Hence the judgment must be.and is affirmed.